Citation Nr: 1627209	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  10-21 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In June 2014, the Veteran participated in a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record.  

Following the December 2014 Supplemental Statement of the Case, the Veteran's representative submitted additional evidence with a waiver of initial Agency of Original Jurisdiction (AOJ) review in accordance with 38 C.F.R. § 20.1304(c).


FINDING OF FACT

The most probative evidence does not reflect that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 4.16 (2015).







REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A letter issued in July 2009 provided the Veteran adequate notice as to the factors pertinent to establishing entitlement to a TDIU.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's identified VA treatment records, private medical treatment records, and Social Security Administration (SSA) records have been obtained and associated with the claims folder.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided VA examinations that provide the medical information necessary to determine whether entitlement to a TDIU is warranted.  Specifically, the Board's July 2014 remand requested that the Veteran be scheduled for a VA medical examination to determine whether his service-connected disabilities prevented employment.  The examiner was requested to provide an opinion as to whether it was "at least as likely as not" that the Veteran's service-connected disabilities prevented him from obtaining and maintaining employment.  The examiner was also asked to clarify whether the Veteran's current spine limitations were caused by his service-connected degenerative disc disease of the lumbar spine or as due to his nonservice-connected multiple myeloma.  Multiple examinations were scheduled to examine the Veteran's service-connected disabilities.  A September 2014 VA audiology examination report shows that the VA examiner opined that the Veteran's tinnitus did not impact ordinary conditions of daily life including ability to work.  Also, when addressing hearing loss, for which the Veteran is not service-connected, and tinnitus, the examiner stated that gainful employment should be possible with state of the art amplification, tinnitus maskers, assistive technology, and/or vocational rehabilitation, particularly within the confines of the Americans with Disabilities Act.  The October 2014 VA examiner provided an opinion regarding individual unemployability due to service-connected conditions of lumbar spine, right knee, hypertension.   The VA examiner addressed the medical evidence of record, the examination findings, and that the Veteran was able to do sedentary tasks due to his service-connected disabilities.  In addition, the VA examiner addressed the symptoms due to nonservice-connected multiple myeloma compared with the service-connected degenerative disc disease.  The Board finds the examinations and opinions to be adequate for decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  While the October 2014 VA examiner did not provide an opinion as to the combined effect of all service-connected disabilities, such is not necessary in this case given the September 2014 VA examiner's opinion that the Veteran's tinnitus did not impact occupational functioning.  Further, the October 2014 VA examiner did not provide an opinion as to whether it is "at least as likely as not" that the disabilities prevented him from obtaining or maintaining employment.  However, the examiner explained that the Veteran was able to perform sedentary tasks that his degenerative disc disease was stable and did not prevent him from doing his job in 2006.  The Board finds that the VA examiner's opinion is in substantial compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Board remand).  

There is no indication in the record that any additional evidence, relevant to the claims adjudicated in this decision, is available and not part of the claim folder.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.   See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).




Other Considerations

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. The undersigned VLJ explained the issue on appeal and asked the Veteran regarding any treatment that he received regarding his service-connected disabilities.  The Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Legal Criteria and Analysis

VA will grant TDIU when the evidence shows that a veteran is precluded, by reason of his or her service-connected disabilities, from securing or following a substantially gainful occupation.  38 C.F.R. § 4.16 (2015).  Consideration may be given to the Veteran's level of education and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015). 

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability: provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2015).

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. See Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment shall not be considered substantially gainful employment.

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims folder shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that his service-connected disabilities prevent him from securing or following a substantially gainful occupation.  During the period on appeal, the Veteran has been service connected for degenerative disc disease lumbar spine, rated as 60 percent disabling, right knee s/p partial medial meniscectomy, rated as 10 percent disabling, tinnitus rated as 10 percent disabling, and hypertension, rated as 0 percent disabling.  The Veteran's service-connected disabilities meet the schedular percentage requirements for a TDIU.  See 38 C.F.R. § 4.16(a).  

Next, the Board must consider whether the Veteran's service-connected disabilities prevented him from securing or following a substantially gainful occupation.

Concerning an initial claim for entitlement to a TDIU, in a dated March 2007 application for increased compensation based on unemployability, the Veteran stated that his spinal disc condition prevented him from securing or following any substantially gainful occupation.  He reported that he last worked full-time in February 2007.  He listed his prior occupation as security manager and that he worked at a hotel from January 1996 to February 2007.  He stated that the most he ever earned in one year was $28,000.00.  The Veteran indicated that he had a college education with a degree in Business Administration.

A VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, completed by the hotel in May 2007, shows that the Veteran worked from January 1996 to March 2007.  He lost no time during the 12 months preceding last date of employment.  The amount earned during the 12 months preceding last date of employment (before deductions) was $27,944.63.  He worked in security for forty hours per week.  The reason for the Veteran not working was that he resigned.  

Private and VA medical treatment records show that the Veteran was diagnosed with multiple myeloma in February 2007.  A May 2008 private medical treatment record indicated that the Veteran was originally diagnosed with IgA kappa multiple myeloma, stage III in February 2007 and presented with back pain for several months.  The examining physician, S. B., M.D. noted that the Veteran also had a pathologic fracture to the T8 vertebra with extensive bony disease found on X-rays.  A September 2008 private medical treatment record shows that the Veteran had a diagnosis of multiple myeloma, in remission.  It was noted that he had chronic back pain.  

The Veteran was provided a VA medical examination in May 2007 in connection with the March 2007 claim for entitlement to a TDIU.  At that time, the Veteran was service-connected for degenerative disc disease, lumbar spine, right knee, and hypertension.  The examiner stated that the Veteran served 26 years in the military in maintenance and worked as a security guard in civilian life.  The examiner stated that the Veteran had not worked since February, when he was diagnosed with multiple myeloma.  The Veteran had degenerative disc disease and had continuous pain that radiated down his legs.  The examiner stated that the Veteran was "clearly not able to do his usual occupation because he had no motion in the lumbosacral spine[..]."  It was noted that he used several assistive devices all at once and reported flare-ups.  The examiner explained that it was important to realize that the Veteran had multiple myeloma, which was more prominent in the vertebral column than elsewhere.  The examiner stated that the Veteran's torso was in a metal brace, which essentially precluded any motion.  It was the instruction of his present physicians in hematology and oncology that he would engage in no forward flexion, extension backward, lateral flexion, or lateral rotation, as the danger of further fractures and cord compression was very high.  The examiner stated that multiple myeloma's presence precluded physical examination of the usual type involved in the assessment of degenerative disc disease or degenerative joint disease of the spine.  Concerning the right knee, he was pain free about 50 percent of the time and had occasional locking, stiffness, and no swelling.  His daily activities were impaired in the sense that he could not run or lift because of the right knee.  Any attempt at stair climbing was quite painful in the right knee.  He was able to carry out his usual occupation as far as the right knee is concerned.  His gait was not normal, but not due to the right knee.  He used the multiple assist devices, which presently were in use "chiefly because of multiple myeloma and its very diffuse involvement of his bony structure."  He experienced flare-ups of the right knee about every 3 months and they can last 7 to 10 days.  The examiner listed diagnoses of degenerative disc disease, lumbosacral spine, and noted multiple myeloma/plasmacytoma with bony involvement for which reason range of motion testing was not done.  The examiner stated that as to the lumbosacral spine degenerative disc disease, the Veteran was employable in any situation in which there was no requirement for hard impact activity, lifting, pushing, shoving, stair climbing and where he has the ability to change body position at will to alleviate discomfort.  The comment applied solely to the findings regarding degenerative disc disease and not the multiple myeloma, which was not service connected.  Concerning the right knee, the Veteran was suitable for employment in any situation wherein hard impact activity such as running, lifting, stair climbing, was not required.  The Veteran was suitable for any activity as far as hypertension was concerned.  The examiner stated that the Veteran was completely unemployable because of the presence of multiple myeloma, its extensive bony involvement, early evidence of renal insufficiency, and the requirement to take chemotherapy.  

In August 2009, the Veteran submitted an application for increased compensation based on unemployability.  He stated that his service-connected degenerative disc disease of the lumbar spine prevented him from securing or following any substantially gainful occupation.  He stated that he last worked in February 2007 and he worked as a security manager.  He stated that he was not able to work.

A VA Form 21-4142, completed by the Veteran in August 2009, shows that the Veteran reported that he quit his job in February 2007 after he was admitted to the Denver VA clinic for multiple myeloma and spine injury.

Another VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, completed by the hotel in September 2009, noted that the Veteran last worked in February 2007 and he resigned due to medical reasons.  

The Veteran was provided a VA medical examination in September 2009 concerning his claim for entitlement to a TDIU.  The VA examiner noted that the Veteran separated from active service in 2001 and worked as a security manager at a hotel and has not been able to continue with employment since 2007 due to multiple myeloma and not any of the listed medical conditions.  The examiner noted that the Veteran was diagnosed with degenerative disc disease and a 2001 MRI showed bulging disc at L4-L5 with some degeneration of the disc and some disc disease at other levels as well.  More recently, over the last couple of years and in August 2008, he was diagnosed with multiple compression fractures due to multiple myeloma.  The examiner noted that the Veteran reported pain, weakness, stiffness, fatigue, lack of endurance, and continuous symptoms rated 6/10 on his lower spine.  He was able to function in his usual occupation while employed and did not miss any work prior to quitting his job due to multiple myeloma.  Now, he could walk for 10 minutes, sit for two hours, and stand for five minutes.  He used a cane and a walker at times.  Concerning the right knee, he had symptoms of pain, stiffness and swelling  and his pain level was 7/10 at least once a day and took Tylenol, which helps.  He does not run.  He can climb two flights of stairs.  He did not miss any work while employed due to the right knee.  He did use a cane and walker at times because of knee and back.  Concerning hypertension, the Veteran exercised four times a week and his hypertension was well controlled with medication.  The examiner noted that the lumbosacral spine was status post compression fractures with known and previously documented degenerative disc and joint disease, being managed with Jewitt brace.  The compression fractures were due to other medical conditions.  The examiner noted a diagnosis of status post right knee partial meniscectomy, intermittently symptomatic, with limited range of motion due to massive size, and relatively normal clinical examination.  There was mild to moderate three compartment osteophyte formation/osteoarthritis per X-rays.  A diagnosis of essential hypertension, well controlled, was listed.  Concerning unemployability, the VA examiner stated that the Veteran had many nonservice-connected medical problems including multiple myeloma status post bone marrow transplant, diabetes, and massive obesity.  The examiner noted that the Veteran stated that he could stand for five minutes, walk for 15 minutes, sit for an unlimited period, lift up to 15 pounds, and climb 2 flights of stairs as long as he can use his cane or walker.  The examiner stated that given these parameters, the Veteran should be able to seek gainful employment in a sedentary capacity and should be able to fulfill his job duties based on service-connected conditions alone.

During the June 2014 hearing, the Veteran testified that he previously worked as a security manager for Doubletree Hotel.  He stated that he had five people working for him and he did most of the face time with the guests.  He stated that he went on mostly stationary work until he could not do it anymore.  The Veteran reported that he had limitations on sitting and standing.  He stated that he wore a brace for his back.  He stated that he stopped working in 2007.  The Veteran had to take many breaks when grocery shopping and that it takes him about three hours to get ready in the morning.  He stated that he can drive, but it was getting hard because he could not do a lot of twisting.  He also commented that the ears ring "24/7" and disrupted his sleep.  He also mentioned that his concentration was gone and he would not be capable of sedentary employment.

The Veteran was provided a VA examination concerning his tinnitus in September 2014.  The examiner commented that the Veteran worked as a security manager after military service and was on disability.  The examiner opined that a disability such as "hearing loss and or tinnitus" does not render an individual unemployable.  The examiner stated that gainful employment should be possible with state of the art amplification, tinnitus maskers, assistive technology, and/or vocational rehabilitation, particularly within the confines of the Americans with Disabilities Act.  With respect to tinnitus, the Veteran stated that it often interfered with sleep.  The examiner answered "no" when asked if the Veteran's tinnitus impacted ordinary conditions of daily life including ability to work.  

The October 2014 VA examination for hypertension showed that the records revealed good blood pressure control and the Veteran had not had any complications due to hypertension.  The examiner answered "no" when asked if the hypertension impacted his ability to work.  The examiner stated that the hypertension caused no complications or symptoms and caused no functional limitations.  

The October 2014 VA examination for the thoracolumbar spine showed a diagnosis of lumbar spine degenerative disc disease with intermittent bilateral radiculopathy.  The Veteran reported that his back symptoms were the same since his VA examination in 2009.  He reported constant back pain (including thoracic spine between the shoulder blades) located in the lumbar spine in the midline at the beltline, rated 8/10 in severity (T8).  He reported that he used a walker for long trips and a cane in the house.  He used a back brace every day.  The examiner commented that the assistive devices were for the residuals of multiple myeloma disease of the spine.  The Veteran reported flares of worse back pain that caused him to be unable to go to the car wash or the grocery store lasting up to two days.  On range of motion, forward flexion ended at 85 degrees, with painful motion beginning at 85 degrees.  The examiner explained that the ROM did not conform to the normal range of motion but was normal because of multiple myeloma, grade III, s/p multiple pathologic compression fracture with loss of 3 inches of height and spinal cord deformity.  The examiner stated that the Veteran had functional loss and/or impairment of the spine including pain on movement.  The examiner noted that the Veteran's back deformity was not due to degenerative disc disease but to multiple myeloma which caused compression fractures that were multiple through the entire spine, causing loss of 3 inches of height and deformity of the spine.  Concerning assistive devices, the Veteran used a back brace, which was for compression fracture throughout the spine due to multiple myeloma, not for his degenerative disc disease.  The Veteran used a wheeled walker by choice to go for long trips, occasionally, for residuals of multiple myeloma spine disease.  His cane was also for residuals of multiple myeloma.  The examiner remarked that the Veteran had rare back pain and used no assistive devices prior to multiple myeloma diagnosis and assistive devices were needed for residuals of multiple myeloma.

The October 2014 VA examination report concerning the right knee shows that the Veteran had constant right knee pain.  The examiner noted that the gait was normal prior to multiple myeloma disease and found no record of him needing assistive devices for his knee.  The examiner opined that the Veteran's service-connected degenerative joint disease of the knee had pain well controlled by Tylenol and did not prevent him from walking 1/2 mile or sitting or standing and allowed him to drive and do limited household tasks such as taking out the trash and cooking breakfast.  It did not limit sedentary tasks. 

The October 2014 VA examiner then provided an opinion regarding employability.  The examiner noted the Veteran's occupational history as a maintenance technician and supervisor in the Army and he retired voluntarily in 2001.  He stated that after service, he worked as a security manager for the hotel until his diagnosis of multiple myeloma with multiple compression fractures of the spine and retired from that job in 2007.  He had a degree in business management that he obtained in 2006.  He had not worked since 2007.  Concerning exercise limitations, he stated that he typically cooks breakfast, takes out the trash, washes clothing, paints the inside of hope and is able to go up and down the stairs in his house.  He uses a computer to send and receive email.  The Veteran reported that he goes to a pool two days per week for therapy and goes to the grocery store for small items.  He stated that he loads his walker himself and uses a cane in the house or walk to the mailbox.  He wore a back brace for compression fractures of the spine from multiple myeloma.  Regarding activities of daily living, he could dress, undress, feed himself, write, drive, and use a computer without assistance.  He could sit for 30 minutes until his legs felt numb and he had to move.  The examiner stated that the numbness was due to his peripheral neuropathy, which was caused by multiple myeloma, not his lumbar spine degenerative disc disease.  He stated that he could stand for 15 minutes, with the walker, limited by his back.  He could walk for 1/2 mile with the walker and for 1/2 block without it.  The examiner noted review of the file and that the Veteran had chronic back pain, but until December 2006, only had pain once or twice a year when he had unusual activity.  The examiner stated that the Veteran started to have much worse pain in December 2006 and was found, shortly thereafter, in February 2007, to have extensive lytic destruction of many vertebrae in the cervical, thoracic, and lumbar spine with compression and destruction of T8, on CT scan.  MRI confirmed this was due to malignant process, i.e., pathologic fractures due to multiple myeloma.  The examiner explained that after review and examination of the Veteran and review of the records, it was opined that the Veteran was able to do sedentary tasks due to his lumbosacral spine degenerative disc disease with intermittent bilateral sensory radiculopathy, right knee mild degenerative joint disease, s/p partial meniscectomy, and hypertension.  The rationale for the opinion was that the hypertension was controlled, uncomplicated, and caused no limitations for any task.  His right knee mild degenerative joint disease symptoms were well controlled with Tylenol and would not prevent sedentary work or limited walking and standing.  His back symptoms were due to the residuals of his grade III multiple myeloma, that caused multiple compression fractures through the entire spine, with loss of three inches of height and deformity and muscle spasm in the spine.  His glove and stocking distribution of bilateral symmetrical peripheral neuropathy was inconsistent with degenerative disc disease with radiculopathy as it was not a radicular pattern.  The location of the current pain in his back was that of the compression fractures and their residuals and not in the L4-L5 or L5-S1 location.  The examiner explained that the back symptoms he currently had begun abruptly with the emergency of his multiple myeloma in December 2006, establishing continuity of those symptoms with the multiple myeloma.  The service-connected degenerative disc disease remained stable on exam and on MRI.  The numbness in his legs was not radicular and was consistent with and continuous with chemotherapy for multiple myeloma.  Documentation supported that his chronic degenerative disc disease of the lumbar spine was stable and not preventing him from doing his job in 2006 and he was not using assistive devices for it then.  

In a statement, the Veteran explained that he had not worked since February 2007 and received benefits from the Social Security Administration.  He stated that the "MOVE" program is a weight loss program and he had to sit to complete the exercises.  He also reported that he had lots of breaks to do small tasks around the house.  He stated that he used a cane and walking for walking and that his balance was off due to his spine.  He stated that his lower back and spine were in poor shape.  He stated that some was due to cancer, but most of the damage was done before the cancer.  He disagreed that he could work.  He stated that it takes him about three hours to get ready for the day every morning.

The Veteran's private physician, Dr. M. L., stated that the Veteran was under his care for multiple myeloma.  Dr. M. L. stated that due to the "patient diagnoses of chronic back pain and neuropathy due to his disease, the patient is unable to work."  It was his recommendation that the Veteran was permanently disabled.  

After thorough consideration of the evidence, the Board concludes that the most probative evidence shows it is not at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation consistent with his education and occupational experience solely as a result of his service-connected disabilities.  Rather, it shows that he would be able to secure and follow a substantially gainful occupation at the sedentary exertional level.  

In this respect, the Board acknowledges that the Veteran has a nonservice-connected diagnosis of multiple myeloma, of which the Veteran suffered multiple compression fractures of the spine.  An August 2008 magnetic resonance imaging report shows that the Veteran had a varying degree of degenerative "dz" throughout the mid to lower cervical spine and scattered lesions within the spinous processes of the upper thoracic spine most consistent with known history of "MM."  In addition, the assessment indicated, with respect to lower back pain, multiple degenerative and myelomatous lesions in the spine along with some compression fractures.  As noted above, the Veteran is service-connected for degenerative disc disease of the spine.  In the case of Mittleider v. West, 11 Vet. App. 181, the Court held that where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  In this case, the Board finds that the VA examiners' opinions are entitled to great probative value concerning the symptoms associated with the nonservice-connected multiple myeloma as opposed to the service-connected degenerative disc disease of the lumbar spine.  The October 2014 VA examiner stated that the Veteran's back deformity was not due to degenerative disc disease but to multiple myeloma which caused multiple compression fractures through the entire spine, causing loss of 3 inches of height and deformity of the spine.  The VA examiner remarked that the Veteran had rare back pain and did not use assistive devices prior to the multiple myeloma diagnosis and the current assistive devices were needed for residuals of multiple myeloma.  The examiner explained that the Veteran's back symptoms were due to the residuals of his grade III multiple myeloma, that caused multiple compression fractures through the entire spine, with loss of three inches of height and deformity and muscle spasm in the spine.  The examiner remarked that the Veteran had rare back pain and used no assistive devices prior to multiple myeloma diagnosis and his assistive devices were needed for residuals of multiple myeloma.  Following examination, the examiner stated that the location of the current pain in the Veteran's back was that of the compression fractures and their residuals and not in the L4-L5 or L5-S1 location.  Accordingly, as the symptoms and effects of the degenerative disc disease of the lumbar spine as to how it affects his employability have been separated from the  symptoms of multiple myeloma, the Board will not attribute all symptoms of the spine to the service-connected degenerative disc disease of the lumbar spine.

Concerning the question as to whether the Veteran's service-connected disabilities preclude the Veteran from securing or following substantially gainful employment, it is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims folder.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board finds that the VA examiners' opinions are entitled to great probative value.  The May 2007 VA examiner noted the Veteran's reported symptoms regarding his service-connected disabilities, discussed the Veteran's multiple myeloma, examined the Veteran, and determined that the Veteran was employable in any situation in which there was no requirement for hard impact activity, lifting, pushing, shoving, stair climbing, and where he has the ability to change body position at will.  Concerning the right knee, the Veteran was employable in any situation wherein hard impact activity was not required and the Veteran was suitable for any activity as far as hypertension was concerned.  Instead, the May 2007 VA examiner opined that the Veteran was unemployable due to his nonservice-connected multiple myeloma.   In addition, the September 2009 VA examiner noted the Veteran's service-connected disabilities and found that the Veteran could stand for five minutes, walk for 15 minutes, sit for an unlimited period, lift up to 15 pounds, and climb 2 flights of stairs as long as he can use his cane or walker.  The examiner stated that given these parameters, the Veteran should be able to seek gainful employment in a sedentary capacity and should be able to fulfill his job duties based on service-connected conditions alone.
The October 2014 VA examiner's opinion is also entitled to great probative value as to whether the Veteran's service-connected disabilities preclude the Veteran from securing or following a substantially gainful occupation.  The October 2014 VA examiner reviewed the medical evidence, noted the history of the disabilities, including the nonservice-connected multiple myeloma, and opined that the Veteran's right knee disability and hypertension did not impact his ability to work.  The examiner explained that the Veteran's right knee disability did not limit sedentary tasks.  The VA examiner also explained that the Veteran would be able to complete sedentary tasks with his service-connected degenerative disease, right knee disability, and hypertension.  The examiner determined that the degenerative disc disease of the lumbar spine was stable and not preventing him from doing his job in 2006 and he was not using assistive devices for it then.  Specifically, the examiner stated that the Veteran's degenerative disc disease of the lumbar spine only manifested in rare pain prior to his diagnosis of multiple myeloma and that the location of the current pain in the Veteran's back was that of the compression fractures and their residuals and not in the L4-L5 or L5-S1 location.  The examiner explained that the back symptoms he currently had begun abruptly with the emergency of his multiple myeloma in December 2006, establishing continuity of those symptoms with the multiple myeloma.  The examiner concluded that the Veteran's service-connected degenerative disc disease of the lumbar spine was stable and did not prevent him from doing his job in 2006 and he was not using assistive devices for it then.  Accordingly, TDIU is not warranted as the most probative evidence does not reflect that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.

In contrast, the Veteran's private physician, Dr. M. L. stated that he treated the Veteran for multiple myeloma and that due to the diagnoses of chronic back pain and neuropathy "due to his disease", the Veteran was unable to work.  The Board assigns little probative value to Dr. M. L.'s statement.  Dr. M. L. indicates that the Veteran's back pain and neuropathy is due to his non service-connected multiple myeloma and that he was unemployed due to these symptoms.  As a result, the opinion does not support a finding that the Veteran cannot secure or follow a substantially gainful occupation due to his service-connected disabilities.  

In determining whether the Veteran is entitled to a TDIU, the Board has considered the Veteran's level of education, special training, and previous work experience.  See 38 C.F.R. § 4.16.  As noted above, the Veteran has indicated that he completed college with a degree in Business Administration.  The Board finds that the Veteran's education is not inconsistent with an ability to perform sedentary work.  Although the Veteran may no longer be able to perform his past work as a supervisor, the Board finds that his work history would not prevent him from transitioning to a sedentary occupation, or from securing or following a sedentary occupation.

The Board considered the Veteran's lay statements that his service-connected disabilities prevent him from securing or following substantially gainful employment.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran is competent to report his pain, that tinnitus interferes with his sleep, that he has difficulty standing and walking for long periods of time, his activities of daily living and concentration are affected.  However, he is not competent to attribute symptoms solely to his degenerative disc disease as opposed to residuals of multiple myeloma.  The Veteran has not been shown to possess the medical expertise or knowledge to differentiate between such complex diagnoses and to state that he is unemployed due to his degenerative disc disease and not because of his multiple myeloma residuals.  The Board assigns greater probative value to the VA examiners' opinions.  Specifically, the October 2014 VA examiner has medical expertise, reviewed the records, documented the Veteran's reported symptoms, and found that the Veteran's degenerative disc disease is stable and the Veteran's use of assistive devices and brace were related to his nonservice-connected multiple myeloma.  Specifically, the medical evidence of record shows that the Veteran's service-connected disabilities would limit him to sedentary occupations, but do not show that he would be unable to secure or follow a substantially gainful sedentary occupation.  Additionally, in a December 2007 private medical treatment record, the Veteran stated that he stopped working due to his multiple myeloma.  Accordingly, the Board finds that the October 2014 VA examiner's opinion, which is supported by the evidence in the record, is more probative than the Veteran's assertions that he is unemployed due to his service-connected disabilities.  

The Board also acknowledges that the Veteran was found disabled for SSA disability purposes.  However, the SSA records reflect that that determination was made with consideration to nonservice-connected disabilities, to include multiple myeloma.  Furthermore, that determination was made based on SSA's statutes and regulations, and not based on VA's statutes and regulations.  

As such, the most probative evidence of record does not establish that it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation, consistent with his educational and occupational experience, due solely to his service-connected disabilities.  The Veteran is limited to sedentary work by his service-connected disabilities.  He has a college degree in Business Administration and a history of working as a security manager.  The Veteran's education and occupational experience do not further limit his ability to secure and maintain substantially gainful sedentary employment.  Therefore, the preponderance of the evidence is against entitlement to a TDIU, the benefit-of-the-doubt rule is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49, 54-56.


ORDER

Entitlement to a TDIU is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


